DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 01/27/2020.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on January 27, 2020 claims priority of continuing application 15/598,074 filed on May 17, 2017.
Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 21 September 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-15 of U.S. Patent No.10,574650. Although the claims at issue are not identical, they are not patentably distinct from each other.









Instant Application 16/773,630
 
US PAT. # US 10,574650 (App. # 15/598,074) 
 
 
SYSTEM FOR ELECTRONIC AUTHENTICATION WITH LIVE USER DETERMINATION
 
System for electronic authentication with live user determination
 
 
 
 
 
 
1
A system for authentication using a live user determination, the system comprising: one or more memory devices having computer readable code stored thereon; and one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer readable code to: receive a verified identification image from a user application located on a user computer system of a user, wherein the verified identification image is received through the user computer system; receive a liveness identification image from the user application, wherein the liveness identification image comprises at least an image of the user, and wherein the liveness identification image is received through the user computer system; receive a verified identification image time stamp and a verified identification image location stamp for the verified identification image from the user computer system; receive a liveness image time stamp and a liveness identification image location stamp from the user computer system; and determine the authentication of the user based on the verified identification image and the liveness identification image; the verified identification image time stamp and the liveness image time stamp both occur within a time period; and the verified identification image location stamp and the liveness identification image location stamp occur within a location requirement. 
1
A system for authentication using a live user determination, the system comprising: one or more memory devices having computer readable code store thereon; and one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer readable code to: receive a request from a user through a user application to access an organization application, wherein the user application is located on a user computer system and the request is received from the user computer system; provide authentication requirements to the user application for the authentication of the user, wherein the authentication requirements include requiring at least a verified identification image and a liveness identification image and providing the user one or more characters, keywords, or phrases to recite in the liveness identification image, and wherein the authentication requirements are provided to the user application through the user computer system; receive the verified identification image from the user application, wherein the verified identification image is an image of a government issued identification card, wherein the verified identification image is captured using an image capture device of the user computer system, and wherein the verified identification image is received through the user computer system;
 
 

1
receive the liveness identification image from the user application, wherein the liveness identification image is a video of the user and comprises at least an image of the user, wherein the liveness identification image is captured using an image capture device of the user computer system, and wherein the liveness identification image is received through the user computer system; receive a verified identification image time stamp and a verified identification image location stamp for the verified identification image from the user computer system; receive a liveness image time stamp and a liveness identification image location stamp from the user computer system; and determine the authentication of the user based on determining that the verified identification image and the liveness identification image include the user, the verified identification image time stamp and the liveness image time stamp both occur within a time period, the verified identification image location stamp and the liveness identification image location stamp occur within a location requirement, and that the one or more characters, the keywords, or the phrases are included in the video before the authentication. 
 
2
The system of claim 1, wherein the verified identification image is an image of a government issued identification card, wherein the liveness identification image is a video of the user, and wherein the verified identification image and the liveness identification image are captured using an image capture device of the user computer system. 
1
wherein the verified identification image is an image of a government issued identification card, wherein the verified identification image is captured using an image capture device of the user computer system, and wherein the verified identification image is received through the user computer system; receive the liveness identification image from the user application, wherein the liveness identification image is a video of the user and comprises at least an image of the user, wherein the liveness identification image is captured using an image capture device of the user computer system,
 
3
The system of claim 2, wherein determining the authentication of the user comprises: capturing first user information from the verified identification image, wherein the first user information comprises at least a name of the user; and capturing an identifier from the liveness identification image, wherein the identifier comprises movement of the user in the video indicating that the user is active. 
2
The system of claim 1, wherein determining the authentication of the user comprises: capturing first user information from the verified identification image, wherein the first user information comprises at least a name of the user; and capturing an identifier from the liveness identification image, wherein the identifier comprises movement of the user in the video indicating that the user is active. 
 
4
The system of claim 3, wherein the movement is a specific movement of the user and the specific movement is compared to a stored movement for the authentication of the user, and wherein the user selects the stored movement for the authentication. 
3
The system of claim 2, wherein the movement is a specific movement of the user and the specific movement is compared to a stored movement for the authentication of the user, and wherein the user selects the stored movement for the authentication. 
 
5
The system of claim 2, wherein determining the authentication of the user comprises: capturing first user information from the verified identification image, wherein the first user information comprises at least a name of the user; and capturing one or more identifiers from the liveness identification image, wherein the one or more identifiers comprise a movement of the user in the video indicating that the user is active and an object included in the video. 
4
The system of claim 1, wherein determining the authentication of the user comprises: capturing first user information from the verified identification image, wherein the first user information comprises at least a name of the user; and capturing one or more identifiers from the liveness identification image, wherein the one or more identifiers comprise a movement of the user in the video indicating that the user is active and an object included in the video. 
 
6
The system of claim 1, wherein determining the authentication of the user comprises: capturing first user information from the verified identification image, wherein the verified identification image is a first image of the user from a government issued identification card; capturing second user information from the liveness identification image, wherein the liveness identification image is a second image of the user captured using an image capture device of the user computer system; wherein the first user information and the second user information are images of the user's face; and comparing the first user information and the second user information for the authentication of the user.
5
The system of claim 1, wherein determining the authentication of the user comprises: capturing first user information from the verified identification image, wherein the verified identification image is a first image of the user from the government issued identification card; capturing second user information from the liveness identification image, wherein the liveness identification image is a second image of the user captured using the image capture device of the user computer system; wherein the first user information and the second user information are images of the user's face; and comparing the first user information and the second user information for the authentication of the user. 
 
7
The system of claim 1, wherein determining the authentication of the user comprises: identifying electronic capture data from the verified identification image and from the liveness identification image; and comparing the electronic capture data of the verified identification image and the liveness identification image with authentication requirements. 
6
The system of claim 1, wherein determining the authentication of the user comprises: identifying electronic capture data from the verified identification image and from the liveness identification image; and comparing the electronic capture data of the verified identification image and the liveness identification image with the authentication requirements. 
 
8
The system of claim 7, wherein the verified identification image time stamp, the verified identification image location stamp, the liveness image time stamp, and the liveness identification image location stamp are captured by the user using the user computer system, and wherein the verified identification image time stamp, the verified identification image location stamp, the liveness image time stamp, and the liveness identification image location stamp are coupled to the verification identification image and the liveness identification image. 
7
The system of claim 6, wherein the verified identification image time stamp, the verified identification image location stamp, the liveness image time stamp, and the liveness identification image location stamp are captured by the user using the user computer system, and wherein the verified identification image time stamp, the verified identification image location stamp, the liveness image time stamp, and the liveness identification image location stamp are coupled to the verification identification image and the liveness identification image. 
 
9
The system of claim 2, wherein providing authentication requirements to the user for the authentication of the user further comprises providing the user one or more characters, keywords, or phrases to recite in the video; and determining that the one or more characters, the keywords, or the phrases are included in the video before the authentication. 
1
providing the user one or more characters, keywords, or phrases to recite in the liveness identification image, and wherein the authentication requirements are provided to the user application through the user computer system; receive the verified identification image from the user application......and that the one or more characters, the keywords, or the phrases are included in the video before the authentication. 
 
10
 The system of claim 2, wherein the one or more processing devices are further configured to execute the computer readable code to: receive an indication from the user of an object in the video that should be used for the authentication, wherein the object is different than a movement of the user; and store object information for the authentication; wherein determining the authentication of the user is further based on determining a current object from the liveness identification image and determining that the current object matches the object information. 
9
The system of claim 1, wherein after determining the authentication of the user the one or more processing devices are further configured to execute the computer readable code to: receive an indication from the user of an authentication identifier in the video that should be used for future authentication; store the authentication identifier for the user for the future authentication; receive a request from the user for a second action; receive a second video from the user; determine a current identifier of the user from the second video; determine a second authentication of the user for the second action based on the current identifier matching the authentication identifier.
 
11
The system of claim 1, wherein the location requirement for the verified identification image or the liveness identification image include the user's work, home, or previously specified location. 
8
 The system of claim 1, wherein the location requirement for the verified identification image or the liveness identification image include the user's work, home, or previously specified location. 
 
12
The system of claim 2, wherein after determining the authentication of the user the one or more processing devices are further configured to execute the computer readable code to: receive an indication from the user of an authentication identifier in the video that should be used for future authentication; store the authentication identifier for the user for the future authentication; receive a request from the user for a second action; receive a second video from the user; determine a current identifier of the user from the second video; and determine a second authentication of the user for the second action based on the current identifier matching the authentication identifier.
9
The system of claim 1, wherein after determining the authentication of the user the one or more processing devices are further configured to execute the computer readable code to: receive an indication from the user of an authentication identifier in the video that should be used for future authentication; store the authentication identifier for the user for the future authentication; receive a request from the user for a second action; receive a second video from the user; determine a current identifier of the user from the second video; determine a second authentication of the user for the second action based on the current identifier matching the authentication identifier.
 
13
The system of claim 12, wherein the authentication identifier and the current identifier are movements of the user in the video. 
10
The system of claim 9, wherein the authentication identifier and the current identifier are movements of the user in the video. 
 
14
A computer implemented method for authentication using a live user determination, the method comprising: receive, by one or more processors, a verified identification image from a user application located on a user computer system of a user, wherein the verified identification image is received through the user computer system; receive, by the one or more processors, a liveness identification image from the user application, wherein the liveness identification image comprises at least an image of the user, and wherein the liveness identification image is received through the user computer system; receive, by the one or more processors, a verified identification image time stamp and a verified identification image location stamp for the verified identification image; receive, by the one or more processors, a liveness image time stamp and a liveness identification image location stamp; and determine, by the one or more processors, the authentication of the user based on the verified identification image and the liveness identification image; the verified identification image time stamp and the liveness image time stamp both occur within a time period; and the verified identification image location stamp and the liveness identification image location stamp occur within a location requirement. 
11
A computer implemented method for authentication using a live user determination, the method comprising: receiving, by one or more processors, a request from a user through a user application to access an organization application, wherein the user application is located on a user computer system and the request is received from the user computer system; provide, by the one or more processors, authentication requirements to the user application for the authentication of the user, wherein the authentication requirements include requiring at least a verified identification image and a liveness identification image and providing the user one or more characters, keywords, or phrases to recite in the liveness identification image, and wherein the authentication requirements are provided to the user application through the user computer system; receive, by the one or more processors, the verified identification image from the user application, wherein the verified identification image is an image of a government issued identification card, wherein the verified identification image is captured using an image capture device of the user computer system, and wherein the verified identification image is received through the user computer system; receive, by the one or more processors, the liveness identification image from the user application, wherein the liveness identification image is a video of the user and comprises at least an image of the user,
 
 

11
wherein the liveness identification image is captured using an image capture device of the user computer system, and wherein the liveness identification image is received through the user computer system; receive, by the one or more processors, a verified identification image time stamp and a verified identification image location stamp for the verified identification image; receive, by the one or more processors, a liveness image time stamp and a liveness identification image location stamp; and determine, by the one or more processors, the authentication of the user based on determining that the verified identification image and the liveness identification image include the user, the verified identification image time stamp and the liveness image time stamp both occur within a time period, the verified identification image location stamp and the liveness identification image location stamp occur within a location requirement, and that the one or more characters, the keywords, or the phrases are included in the video before the authentication. 
 
15
The method of claim 14, wherein the verified identification image is an image of a government issued identification card, wherein the liveness identification image is a video of the user, and wherein the verified identification image and livens identification image are captured using an image capture device of the user computer system. 
11
wherein the verified identification image is an image of a government issued identification card, wherein the verified identification image is captured using an image capture device of the user computer system, and wherein the verified identification image is received through the user computer system; receive, by the one or more processors, the liveness identification image from the user application, wherein the liveness identification image is a video of the user and comprises at least an image of the user, wherein the liveness identification image is captured using an image capture device of the user computer system
 
16
The method of claim 15, wherein determining the authentication of the user comprises: capturing first user information from the verified identification image, wherein the first user information comprises at least a name of the user; and capturing an identifier from the liveness identification image, wherein the identifier comprises movement of the user in the video indicating that the user is active. 
14
The method of claim 11, wherein determining the authentication of the user comprises: capturing first user information from the verified identification image, wherein the first user information comprises at least a name of the user; and capturing an identifier from the liveness identification image, wherein the identifier comprises an object included in the video. 
 
17
 The method of claim 16, wherein the movement is a specific movement of the user and the specific movement is compared to a stored movement for the authentication of the user. 
13
The method of claim 12, wherein the movement is a specific movement of the user and the specific movement is compared to a stored movement for the authentication of the user. 
 
18
The method of claim 15, wherein determining the authentication of the user comprises: capturing first user information from the verified identification image, wherein the first user information comprises at least a name of the user; and capturing an identifier from the liveness identification image, wherein the identifier comprises an object included in the video. 
14
The method of claim 11, wherein determining the authentication of the user comprises: capturing first user information from the verified identification image, wherein the first user information comprises at least a name of the user; and capturing an identifier from the liveness identification image, wherein the identifier comprises an object included in the video. 
 
19
A computer program product for authentication using a live user determination, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising: an executable portion configured to receive a verified identification image from a user application located on a user computer system of a user, wherein the verified identification image is received through the user computer system; an executable portion configured to receive a liveness identification image from the user application, wherein the liveness identification image comprises at least an image of the user, and wherein the liveness identification image is received through the user computer system; an executable portion configured to receive a verified identification image time stamp and a verified identification image location stamp for the verified identification image; an executable portion configured to receive a liveness image time stamp and a liveness identification image location stamp; and an executable portion configured to determine the authentication of the user based on the verified identification image and the liveness identification image; the verified identification image time stamp and the liveness image time stamp both occur within a time period; and the verified identification image location stamp and the liveness identification image location stamp occur within a location requirement. 
15
A computer program product for authentication using a live user determination, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising: an executable portion configured to receive a request from a user through a user application to access an organization application, wherein the user application is located on a user computer system and the request is received from the user computer system; an executable portion configured to provide authentication requirements to the user application for the authentication of the user, wherein the authentication requirements include requiring at least a verified identification image and a liveness identification image and providing the user one or more characters, keywords, or phrases to recite in the liveness identification image, and wherein the authentication requirements are provided to the user application through the user computer system; an executable portion configured to receive the verified identification image from the user application, wherein the verified identification image is an image of a government issued identification card, wherein the verified identification image is captured using an image capture device of the user computer system, and wherein the verified identification image is received through the user computer system; an executable portion configured to receive the liveness identification image from the user application,
 
 

15
wherein the liveness identification image is a video of the user and comprises at least an image of the user, wherein the liveness identification image is captured using an image capture device of the user computer system, and wherein the liveness identification image is received through the user computer system; and an executable portion configured to receive a verified identification image time stamp and a verified identification image location stamp for the verified identification image; an executable portion configured to receive a liveness image time stamp and a liveness identification image location stamp; an executable portion configured to determine the authentication of the user based on determining that the verified identification image and the liveness identification image include the user, the verified identification image time stamp and the liveness image time stamp both occur within a time period, the verified identification image location stamp and the liveness identification image location stamp occur within a location requirement, and that the one or more characters, the keywords, or the phrases are included in the video before the authentication. 
 
20
The computer program product of claim 19, wherein the verified identification image is an image of a government issued identification card, wherein the liveness identification image is a video of the user, and wherein the verified identification image and the liveness identification image are captured using an image capture device of the user computer system.
5
The system of claim 1, wherein determining the authentication of the user comprises: capturing first user information from the verified identification image, wherein the verified identification image is a first image of the user from the government issued identification card; capturing second user information from the liveness identification image, wherein the liveness identification image is a second image of the user captured using the image capture device of the user computer system; wherein the first user information and the second user information are images of the user's face; and comparing the first user information and the second user information for the authentication of the user. 
 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hale et al. (US PGPUB. # US 2015/0373020, hereinafter “Hale”), and further in view of Andrew Bud (UK PATENT APP. # GB 2542449, hereinafter “Bud”).

Referring to Claims 1, 14 and 19:
Regarding Claim 1, Hale teaches,
A system for authentication using a live user determination, the system comprising: 
one or more memory devices having computer readable code stored thereon (Fig. 4(440). ¶37); and 
one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer readable code to (Fig. 4(430), ¶37): 
receive a [verified] identification image from a user application located on a user computer system of a user, wherein the [verified] identification image is received through the user computer system (¶149, “a message sender is asked to provide a clear facial photograph (e.g., a `selfie`) and a clear photograph of one or more fingers that clearly shows fingerprints”, i.e. a clear facial photograph (identification image) is received from the user computer system); 
receive a liveness identification image from the user application, wherein the liveness identification image comprises at least an image of the user, and wherein the liveness identification image is received through the user computer system (¶150, “a current image type is requested (photo of finger showing fingerprints or of the sender's face--a `selfie`). The sending party will capture a current photograph with their communications device 1015”, i.e. a current photograph (liveness identification image) is received from the user computer); 
receive a [verified] identification image time stamp and a [verified] identification image location stamp for the verified identification image from the user computer system (¶153, “the data processing system 1005 can extract time and GPS (Global Positioning System) `meta-data` parameters associated with a requested verification image”, “pre-stored meta-data information for the sender to verify/authenticate the user when a match is determined, i.e. Examiner submits that pre-stored time stamp and GPS (location) stamp were received stored); 
receive a liveness image time stamp and a liveness identification image location stamp from the user computer system (¶153, “the data processing system 1005 can extract time and GPS (Global Positioning System) `meta-data` parameters associated with a requested verification image. The requested image can contain meta-data that is commonly imbedded within digital image files created by mobile device photography”, i.e. time stamp and location stamp are received with the verification image (liveness image)); and 
determine the authentication [of the user] based on the [verified] identification image and the liveness identification image; the [verified] identification image time stamp and the liveness image time stamp both occur within a time period (¶154, “the data processing system 1005 can implement a time window/threshold of two minutes. If timestamp meta-data of the current image is not within two minutes, the message is rejected”, i.e. verification is made based on the time stamp); and the [verified] identification image location stamp and the liveness identification image location stamp occur within a location requirement (¶154, “GPS location meta-data extracted from the current image can be compared with a GPS coordinate range expected for the message sender”, i.e. verification is based on GPS (location)).
Hale does not teach explicitly,
receive a verified identification image [from a user application located on a user computer system of a user, wherein] the verified identification image [is received through the user computer system]; 
receive a verified identification image [time stamp] and a verified identification image [location stamp for the verified identification image from the user computer system]; 
[determine the] authentication of the user based on the verified identification image [and the liveness identification image]; the verified identification image [time stamp and the liveness image time stamp both occur within a time period]; and the verified identification image [location stamp and the liveness identification image location stamp occur within a location requirement].
However, Bud teaches,
receive a verified identification image (Fig. 4(“Remote ID Agent Validates Rea! Name by Matching Biometric Data from ID Doc, with Captured Biometric Data or via Third Party Database”, ¶55 i.e. Remote ID agent validates real name by matching biometric data from the id doc indicates that the agent received the verified identification image) [from a user application located on a user computer system of a user, wherein] the verified identification image (Fig. 4(“Remote ID Agent Validates Rea! Name by Matching Biometric Data from ID Doc, with Captured Biometric Data or via Third Party Database”, ¶55 i.e. Remote ID agent validates real name by matching biometric data from the id doc indicates that the agent received the verified identification image) [is received through the user computer system]; 
receive a verified identification image (Fig. 4(“Remote ID Agent Validates Rea! Name by Matching Biometric Data from ID Doc, with Captured Biometric Data or via Third Party Database”, ¶55 i.e. Remote ID agent validates real name by matching biometric data from the id doc indicates that the agent received the verified identification image) [time stamp] and a verified identification image (Fig. 4(“Remote ID Agent Validates Rea! Name by Matching Biometric Data from ID Doc, with Captured Biometric Data or via Third Party Database”, ¶55 i.e. Remote ID agent validates real name by matching biometric data from the id doc indicates that the agent received the verified identification image) [location stamp for the verified identification image from the user computer system]; 
[determine the] authentication of the user based on the verified identification image [and the liveness identification image]; the verified identification image (Fig. 4(“Remote ID Agent Validates Rea! Name by Matching Biometric Data from ID Doc, with Captured Biometric Data or via Third Party Database”, ¶16, “The image of the original identity document includes a facial image, and validation involves comparing the received facial image of the online user with the image of the original identity document. The original identity document is a passport, national identity card, driving license, Social Security card, credit card, or debit card. The user name is a real name and: issuing a request over the network to a database that includes identity information; receiving identity information from the database; using the image of the original identity document to perform a validation that the user name corresponds to an identity associated with the original identity document; and storing information indicative of the validation”, i.e. authentication is determined based on the verified identification image and liveness identification image) [time stamp and the liveness image time stamp both occur within a time period]; and the verified identification image (Fig. 4(“Remote ID Agent Validates Rea! Name by Matching Biometric Data from ID Doc, with Captured Biometric Data or via Third Party Database”, ¶55 i.e. Remote ID agent validates real name by matching biometric data from the id doc indicates that the agent received the verified identification image) [location stamp and the liveness identification image location stamp occur within a location requirement].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Bud with the invention of Hale.
Hale teaches, authenticating a user based on comparing live image with the stored image, when the timestamp and location of the image are within threshold. Bud teaches, authenticating a user utilizing a verified images. Therefore, it would have been obvious to have authenticating a user utilizing a verified images of bud with authenticating a user based on comparing live image with the stored image, when the timestamp and location of the image are within threshold of Hale to provide a two factor authentication utilizing a government verified image of the person. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 14 it is a computer implemented method claim of above system claim 1 and therefore Claim 14 is rejected with the same rationale as applied against Claim 1 above.

Regarding Claim 19 it is a computer program product claim of above system claim 1 and therefore Claim 19 is rejected with the same rationale as applied against Claim 1 above.

Referring to Claims 2, 15 and 20:
Regarding Claim 2, rejection of Claim 1 is included and for the same motivation Hale teaches,
The system of claim 1, [wherein the verified identification image is an image of a government issued identification card, wherein the liveness identification image is a video of the user], and wherein the verified identification image and the liveness identification image are captured using an image capture device of the user computer system (Fig. 10(1015), ¶139, “a communications device 1015 such as a Smartphone or laptop that is utilized by a target entrepreneur”, ¶150, “The sending party will capture a current photograph with their communications device 1015”, i.e. images are captured using an image capture device of the user).
Hale does not teach explicitly,
wherein the verified identification image is an image of a government issued identification card, wherein the liveness identification image is a video of the user, [and wherein the verified identification image and the liveness identification image are captured using an image capture device of the user computer system].
However, Bud teaches,
wherein the verified identification image is an image of a government issued identification card (¶16, “The image of the original identity document includes a facial image, and validation involves comparing the received facial image of the online user with the image of the original identity document. The original identity document is a passport, national identity card, driving license, Social Security card”, i.e. verified image is an image of the government issued identification card), wherein the liveness identification image is a video of the user (¶19, “wherein the user device is capable of: receiving the information; modulating the source of illumination based on the received information; and transmitting captured video imagery of the online user to the server”, i.e. video imagery (liveness identification) is transmitted through the user computer system), [and wherein the verified identification image and the liveness identification image are captured using an image capture device of the user computer system].

Regarding Claim 15, rejection of Claim 14 is included and Claim 15 is rejected with the same rationale as applied against Claim 2 above.

Regarding Claim 20, rejection of Claim 19 is included and Claim 20 is rejected with the same rationale as applied against Claim 2 above.

Referring to Claims 3 and 16:
Regarding Claim 3, rejection of Claim 2 is included and for the same motivation Hale does not teach explicitly,
The system of claim 2, wherein determining the authentication of the user comprises: 
capturing first user information from the verified identification image, wherein the first user information comprises at least a name of the user; and 
capturing an identifier from the liveness identification image, wherein the identifier comprises movement of the user in the video indicating that the user is active.
However, Bud teaches,
The system of claim 2, wherein determining the authentication of the user comprises: 
capturing first user information from the verified identification image, wherein the first user information comprises at least a name of the user (Fig. 4(“Remote ID Agent Validates Rea! Name by Matching Biometric Data from ID Doc, with Captured Biometric Data or via Third Party Database”, i.e. Remote ID agent validates real name by matching biometric data from the id doc indicates that the first user information is a name of the user); and 
capturing an identifier from the liveness identification image, wherein the identifier comprises movement of the user in the video indicating that the user is active (¶16, “Using the captured image to detect a blinking of an eye of the user. Using the captured image to determine a kinematic property of an eye of the user”, i.e. blinking eye indicates that the user is active).

Regarding Claim 16, rejection of Claim 15 is included and Claim 16 is rejected with the same rationale as applied against Claim 3 above.

Referring to Claims 4 and 17:
Regarding Claim 4, rejection of Claim 3 is included and for the same motivation Hale does not teach explicitly,
The system of claim 3, wherein the movement is a specific movement of the user and the specific movement is compared to a stored movement for the authentication of the user, and wherein the user selects the stored movement for the authentication.
However, Bud teaches,
The system of claim 3, wherein the movement is a specific movement of the user and the specific movement is compared to a stored movement for the authentication of the user, and wherein the user selects the stored movement for the authentication (¶78, “Eye-blink dynamics provide another means of authenticating facial imagery. The user facing camera on the user's device is able to resolve the user's eyes in considerable detail. This enables the use of blink dynamics i.e., determining a kinematic characteristic of the user's blinking behavior based on a detailed analysis of the dynamics of the eyelid as it blinks. Key detected characteristics that may be compared to the individual's profile include the speed at which the upper eyelid descends and ascends, the movement of the folds of skin of the upper eyelid as it descends, difference in synchronization of movement between the two upper eyelids, the dwell time of the eyelid in a closed position before it starts to open again, the degree of movement of the lower eyelid, and the creasing of the skin around the eyes as the blink progresses”, i.e. various eye movement are compared with stored user profile).

Regarding Claim 17, rejection of Claim 16 is included and Claim 17 is rejected with the same rationale as applied against Claim 4 above.

Referring to Claims 5 and 18:
Regarding Claim 5, rejection of Claim 2 is included and for the same motivation Hale does not teach explicitly,
The system of claim 2, wherein determining the authentication of the user comprises: 
capturing first user information from the verified identification image, wherein the first user information comprises at least a name of the user; and 
capturing one or more identifiers from the liveness identification image, wherein the one or more identifiers comprise a movement of the user in the video indicating that the user is active and an object included in the video.
However, Bud teaches,
The system of claim 2, wherein determining the authentication of the user comprises: 
capturing first user information from the verified identification image, wherein the first user information comprises at least a name of the user (Fig. 4(“Remote ID Agent Validates Rea! Name by Matching Biometric Data from ID Doc, with Captured Biometric Data or via Third Party Database”, i.e. Remote ID agent validates real name by matching biometric data from the id doc indicates that the first user information is a name of the user); and 
capturing one or more identifiers from the liveness identification image, wherein the one or more identifiers comprise a movement of the user in the video indicating that the user is active and an object included in the video (¶16, “Using the captured image to detect a blinking of an eye of the user. Using the captured image to determine a kinematic property of an eye of the user”, i.e. blinking eye indicates that the user is active, ¶78).

Regarding Claim 18, rejection of Claim 15 is included and Claim 18 is rejected with the same rationale as applied against Claim 5 above.

Regarding Claim 6, rejection of Claim 1 is included and for the same motivation Hale does not teach explicitly,
The system of claim 1, wherein determining the authentication of the user comprises: 
capturing first user information from the verified identification image, wherein the verified identification image is a first image of the user from a government issued identification card; 
capturing second user information from the liveness identification image, wherein the liveness identification image is a second image of the user captured using an image capture device of the user computer system; 
wherein the first user information and the second user information are images of the user's face; and 
comparing the first user information and the second user information for the authentication of the user.
However, Bud teaches,
The system of claim 1, wherein determining the authentication of the user comprises: 
capturing first user information from the verified identification image, wherein the verified identification image is a first image of the user from a government issued identification card (¶16, “The image of the original identity document includes a facial image, and validation involves comparing the received facial image of the online user with the image of the original identity document. The original identity document is a passport, national identity card, driving license, Social Security card”, i.e. verified image is an image of the government issued identification card); 
capturing second user information from the liveness identification image, wherein the liveness identification image is a second image of the user captured using an image capture device of the user computer system (¶19, “wherein the user device is capable of: receiving the information; modulating the source of illumination based on the received information; and transmitting captured video imagery of the online user to the server”, i.e. verified identification image and video imagery (liveness identification) is captured using a camera (image capture device) of the user computer system); 
wherein the first user information and the second user information are images of the user's face (¶59, “identity validation is required in addition to pseudonym verification. During the identity validation phase, the Agent validates the personal identity of a user by comparing the face presented to the Agent by the user at enrollment with one or more of the photograph of the person on their passport, identity card, or driving license as seen by a camera pointing at the user while validation is being performed”, i.e. first user information and second user information are user’s face); and 
comparing the first user information and the second user information for the authentication of the user (¶59).

Regarding Claim 7, rejection of Claim 1 is included and for the same motivation Hale does not teach explicitly,
The system of claim 1, wherein determining the authentication of the user comprises: 
identifying electronic capture data from the verified identification image and from the liveness identification image; and 
comparing the electronic capture data of the verified identification image and the liveness identification image with authentication requirements.
However, Bud teaches,
The system of claim 1, wherein determining the authentication of the user comprises: 
identifying electronic capture data from the verified identification image (Figs. 8-10, ¶56, “any available camera that is in data communication with the client device being used for enrollment may be used for image capture, such as a webcam connected to a personal computer, or an integral camera in a tablet. If the enrollment of the user's identity is to involve original identification documents, the user is invited to gather these documents (Figure 8) and present them in turn to the camera for registration by the Agent (Figure 9). A summary screen lists the items that have been registered as part of the enrollment (Figure I 0)”) and from the liveness identification image (¶16, “The client device includes a camera, and the request that the client device capture biometric data of the online user includes a request that the camera capture a sequence of images of the online user. The client device is a computer system comprising an input and a digital camera in data communication with the input, wherein the request that the client device capture biometric data includes a request that the camera capture an image of the online user. The client device is a thin client, and may be a portable device such as a smartphone, a tablet, and a laptop computer”); and 
comparing the electronic capture data of the verified identification image and the liveness identification image with authentication requirements (¶58, “This involves capturing biometric data of the user, and comparing the captured biometric data to previously captured and stored biometric data associated with the presented pseudonym. As discussed above, the stored biometric data may include data captured during the enrollment phase as well as data culled from other sources. The captured biometric data may be a facial image of the user, or may be other forms of biometric data, such as those described below”).

Regarding Claim 8, rejection of Claim 7 is included and for the same motivation Hale teaches,
The system of claim 7, wherein the verified identification image time stamp, the verified identification image location stamp, the liveness image time stamp, and the liveness identification image location stamp are captured by the user using the user computer system (¶150, “The sending party will capture a current photograph with their communications device 1015”, ¶153, “the data processing system 1005 can extract time and GPS (Global Positioning System) `meta-data` parameters associated with a requested verification image”), and wherein the verified identification image time stamp, the verified identification image location stamp, the liveness image time stamp, and the liveness identification image location stamp are coupled to the verification identification image and the liveness identification image (¶153, “The requested image can contain meta-data that is commonly imbedded within digital image files created by mobile device photography”, i.e. meta-data such as timestamp, GPS are imbedded in the digital image indicates, they are coupled with the images).

Regarding Claim 11, rejection of Claim 1 is included and for the same motivation Hale teaches,
The system of claim 1, wherein the location requirement for the verified identification image or the liveness identification image include the user's work, home, or previously specified location (¶154, “the GPS coordinate range can be determined from location information obtained from the sender when they registered with the data processing system 1005”, i.e. previously specified location).

Regarding Claim 12, rejection of Claim 2 is included and for the same motivation Hale does not teach explicitly,
The system of claim 2, wherein after determining the authentication of the user the one or more processing devices are further configured to execute the computer readable code to: 
receive an indication from the user of an authentication identifier in the video that should be used for future authentication; 
store the authentication identifier for the user for the future authentication;
receive a request from the user for a second action; 
receive a second video from the user; 
determine a current identifier of the user from the second video; and 
determine a second authentication of the user for the second action based on the current identifier matching the authentication identifier.
However, Bud teaches,
The system of claim 2, wherein after determining the authentication of the user the one or more processing devices are further configured to execute the computer readable code to: 
receive an indication from the user of an authentication identifier in the video that should be used for future authentication (Fig. 11, ¶56, “The Agent also captures an image of the user's face, and ensures that the image being captured is of sufficient quality to be effective in future validation (Figure 11)”, i.e. user provides an indication to use facial authentication for future use); 
store the authentication identifier for the user for the future authentication (¶58, “The Agent proceeds to verify the pseudonym presented by the user to the merchant and/or the second entity. This involves capturing biometric data of the user, and comparing the captured biometric data to previously captured and stored biometric data associated with the presented pseudonym. As discussed above, the stored biometric data may include data captured during the enrollment phase as well as data culled from other sources”, i.e. captured data is stored);
receive a request from the user for a second action (¶58, “The merchant may then allow the user to proceed with normal flow and login (Figure 17)”, i.e. a request is received form the user); 
receive a second video from the user (¶62, “Since the user is in proximity to the device and facing it, this has the effect of changing the character of light reflected off the user's face that is then captured by a still or video camera on the user's mobile device. The captured imagery may be stored locally, and transmitted when complete, or streamed during the capture process. The imagery may be transmitted as a file, as one or more transport streams, or as a series of compressed or uncompressed individual images”, i.e. second video is received from the user); 
determine a current identifier of the user from the second video (¶78, “Eye-blink dynamics provide another means of authenticating facial imagery. The user facing camera on the user's device is able to resolve the user's eyes in considerable detail. This enables the use of blink dynamics i.e., determining a kinematic characteristic of the user's blinking behavior based on a detailed analysis of the dynamics of the eyelid as it blinks”); and 
determine a second authentication of the user for the second action based on the current identifier matching the authentication identifier (¶78, “Key detected characteristics that may be compared to the individual's profile include the speed at which the upper eyelid descends and ascends, the movement of the folds of skin of the upper eyelid as it descends, difference in synchronization of movement between the two upper eyelids, the dwell time of the eyelid in a closed position before it starts to open again, the degree of movement of the lower eyelid, and the creasing of the skin around the eyes as the blink progresses. Such characteristics may be most useful as a supplementary biometric characteristic during the verification process. Methods involving blink dynamics may serve to counter facemask based attacks by real persons”, i.e. matching with profile indicates that authentication is based on the received blink identifier with stored profile identifier).

Regarding Claim 13, rejection of Claim 12 is included and for the same motivation Hale does not teach explicitly,
The system of claim 12, wherein the authentication identifier and the current identifier are movements of the user in the video.
However, Bud teaches,
The system of claim 12, wherein the authentication identifier and the current identifier are movements of the user in the video (¶78, i.e. blink dynamics are considered as movement of the user in the video).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hale et al. (US PGPUB. # US 2015/0373020, hereinafter “Hale”), and further in view of Andrew Bud (UK PATENT APP. # GB 2542449, hereinafter “Bud”), and further in view of Bruso et al. (US PGPUB. # US 2012/0140993, hereinafter “Bruso”).

Regarding Claim 9, rejection of Claim 2 is included and combination of Hale and Bud does not teach explicitly,
The system of claim 2, wherein providing authentication requirements to the user for the authentication of the user further comprises providing the user one or more characters, keywords, or phrases to recite in the video; and determining that the one or more characters, the keywords, or the phrases are included in the video before the authentication.
However, Bruso teaches,
The system of claim 2, wherein providing authentication requirements to the user for the authentication of the user further comprises providing the user one or more characters, keywords, or phrases to recite in the video; and determining that the one or more characters, the keywords, or the phrases are included in the video before the authentication (Fig. 1(110), ¶16, “the individual may be prompted to record a video or a video of the spoken phrase for authentication”, ¶18, “an individual may be challenged to take a video of themselves saying "holiday" followed by pressing the S key. In another example, an individual may be challenged to take a video of themselves saying "holiday" and a video of themselves by moving the camera from right to left”, ¶19).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Bruso with the invention of Hale in view of Bud.
Hale in view of Bud teaches, authenticating a user based on comparing live image with the stored image, when the timestamp and location of the image are within threshold and authenticating a user utilizing a verified images. Bruso teaches, KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hale et al. (US PGPUB. # US 2015/0373020, hereinafter “Hale”), and further in view of Andrew Bud (UK PATENT APP. # GB 2542449, hereinafter “Bud”), and further in view of Paul Headley (US PGPUB. # US 2012/0198532, hereinafter “Headley”).

Regarding Claim 10, rejection of Claim 2 is included and combination of Hale and Bud does not teach explicitly,
The system of claim 2, wherein the one or more processing devices are further configured to execute the computer readable code to: 
receive an indication from the user of an object in the video that should be used for the authentication, wherein the object is different than a movement of the user; and
store object information for the authentication; 
wherein determining the authentication of the user is further based on determining a current object from the liveness identification image and determining that the current object matches the object information.
However Headley teaches,
The system of claim 2, wherein the one or more processing devices are further configured to execute the computer readable code to: 
receive an indication from the user of an object in the video that should be used for the authentication, wherein the object is different than a movement of the user (Fig. 2(240), ¶51, ¶52, “where the prompt is an instruction to say some word or phrase, the biometric template can be a voice template derived from the user saying the word or phrase. Here, associating the prompt with the biometric template can include providing the prompt to the user and receiving audio data (e.g., a .wav file) of the user's response”, ¶53, “facial recognition templates derived from still or video images of users' faces;”; i.e. prompts are considered as object and received from the user for an authentication purpose) and
store object information for the authentication (¶24, “multiple pairs of prompts and responses are stored, though only one pair need be used for any authentication attempt”, ¶27, ¶48, ¶53, “Both biometric templates and prompts can be stored in association with the user ID in a database, for example”, i.e. prompts (object information) are stored in a database); 
wherein determining the authentication of the user is further based on determining a current object from the liveness identification image and determining that the current object matches the object information (Fig. 3(360), ¶71, “the segment of streaming video can also include the claimant saying a phrase. Here, a voice template can be extracted in addition to extracting a facial recognition template. In this example a match can be determined between a voice template and the voice in the video, and a match can be determined between a face template and the face in the video”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Headley with the invention of Hale in view of Bud.
Hale in view of Bud teaches, authenticating a user based on comparing live image with the stored image, when the timestamp and location of the image are within threshold and authenticating a user utilizing a verified images. Headley teaches, authenticating a user based on a facial recognition along with an audio prompt. Therefore, it would have been obvious to have authenticating a user based on a facial recognition along with an audio prompt of Headley into the teachings of Hale in view of Bud to determine that the user is present for an authentication. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Richards et al. (US PGPUB. # US 2015/0128240) discloses, systems are provided that allow users to access resources in a manner that addresses inherent deficiencies in existing authentication systems. During a typical authentication process, the system may connect the user to one or more authenticators in real time through a variety of communications channels so that the authenticators may verify that the user is who he/she purports to be. In this way, a user may be authenticated and allowed to complete transactions that require access to protected resources/transactions. In some embodiments, the system may automatically identify authenticators for a user via an onboarding process by searching the user's electronic files, accessing social and professional networking sites, searching one or more credit reporting databases, or other such means. Based upon the determinations made by the authenticators, and other factors, such as the trust scores assigned to authenticators, an authentication engine may be used to calculate a confidence score regarding the user's identity that may be utilized in determining whether to grant the user access to protected resources/transactions. 
Hoyos et al. (US PGPUB. # US 2016/0205096) discloses, authorizing a user to access an access-controlled environment. The system includes a system server platform that communicates with fixed PC's, servers and mobile devices (e.g., smartphones) operated by users. The systems and methods described herein enable a series of operations whereby a user attempting to access an access-controlled environment is prompted to biometrically authenticate using the user's preregistered mobile device. Biometric authentication can include capturing images of the user's biometric features, encoding the features as a biometric identifier, comparing the 
Kursun et al. (US PGPUB. # US 2018/0288040) discloses, biometric authentication-based electronic notary public are disclosed. A method for biometric authentication-based electronic notary public using an electronic device may include (1) a server comprising at least one computer processor receiving, from an electronic device, biometric data from a user; (2) the server authenticating the user based on the biometric data; (3) the server receiving, from the electronic device, an identification of a document to notarize; (4) the server receiving, from the electronic device, a signature of the user; (5) the server processing the document to include the signature and a notary seal; and (6) the server providing the processed document to the user.
Donenfeld (US PGPUB. # US 2016/0259928) discloses, capturing a first image of a machine-readable label by a first camera of a mobile device; automatically decoding the machine-readable label to extract a reference to a database entry in response to the capturing; automatically triggering at the mobile device a capturing of a second image by a second camera of the mobile device in response to at least one of the decoding and the capturing; and automatically forwarding the second image and at least one of the first image, the database entry, and the reference to a control network node for documentation of the second image in association with the database entry.
Tussy (US PGPUB. # US 2016/0063236) discloses, methods for enrolling and authenticating a user in an authentication system via a user's camera of camera equipped mobile device include capturing and storing enrollment biometric information from at least one first image of the user taken via the camera of the mobile device, capturing authentication biometric information from at least one second image of the user, capturing, during imaging of the at least one second image, path parameters via at least one movement detecting sensor indicating an authentication movement of the mobile device, comparing the authentication biometric information to the stored enrollment biometric information, and comparing the authentication movement of the mobile device to an expected movement of the mobile device to determine whether the authentication movement sufficiently corresponds to the expected movement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DARSHAN I DHRUV/          Primary Examiner, Art Unit 2498